DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 02/14/2022.
	Claims 1 – 20 have been cancelled by the Applicant. 
	Claims 21 – 38 have been added by the Applicant. 
 	Claims 21 – 38 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §112(b) rejections of claims 1 – 20 have been withdrawn pursuant Applicant’s cancellation of claims 1 – 20. 
	The 35 U.S.C. §101 rejection of the instant claims has been updated pursuant analysis of newly added claims. Furthermore, Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §102 rejections of claims 1 – 5, 7 – 9, 12, 14 – 16, and 19 – 20 have been withdrawn pursuant Applicant’s cancellations of claims 1 – 20. Newly added claims 21 – 38 are hereby rejected under 35 U.S.C. 103, see updated 35 U.S.C. 103 rejections below for further discussion and analysis. 
The 35 U.S.C. §103 rejections of claims 6, 13, and 17 have been withdrawn pursuant Applicant’s cancellations of claims 1 – 20. Newly added claims 21 – 38 are hereby rejected under 35 U.S.C. 103, see updated 35 U.S.C. 103 rejections below for further discussion and analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 21 – 38, under Step 2A claims 21 – 38 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 21 as representative, claim 21 recites: 
Regarding claim 21, a method for providing a user with a selection of available clothing articles which most closely match a set of criteria provided by the user, the method comprising: displaying to the user an input interface on a screen of the user’s personal computer or communications device, the set of criteria being identified in the display, 
wherein the set of criteria comprises specified measurements of favorite clothing articles possessed and selected by the user, to be input by the user;
collecting the set of criteria input by the user and storing it in a database;
utilizing the stored set of criteria to establish an individual personalized user fit profile therefrom;
comparing the an individual personalized user fit profile to data in a database regarding clothing articles available for sale;
selecting particular ones of the available clothing articles which most closely match the an individual personalized user fit profile; 
and preparing and transmitting to the user a communication identifying the selected matching clothing articles.
The underlined limitations of claim 21 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 21 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for collecting user and product information for the purposes of identifying the best products to present to a user, this concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to collect data and manipulate data in order to provide targeted product information to a consumer.
Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas [see again MPEP 2106.04(a)(1)(II)(B)].
The Examiner further asserts that the steps recited in claim 21 can be performed in the human mind, as such it is determined that claim 21 also recites an abstract idea that falls under ‘Mental Processes’ grouping of abstract ideas. Specifically the Examiner notes that collecting data responsive to a set of criteria, creating a user profile, comparing the user profile to data of available articles and selecting articles which match the profile are all steps that can be performed in the human mind (or by a human using a pen and paper), and are representative of concepts considered to be mental processes such as observations, evaluations, judgments, and opinions [see MPEP 2106.04(a)(2)(III)]. Even though the instant claims recite an input interface displayed on a computer/communications device, and displaying communication on mobile phone, when considering the claims in view of MPEP 2106.04(a)(2)(III)(C) it is noted that ‘claims can recite a mental process even if they are claimed as being performed on a computer’, it is further noted that the recited generic computing components are utilized to collect, store, correlate and present information so ‘with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper’.
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 21, the Examiner acknowledges the recitation of a personal computer or communication device and a database. The recited computing components and their functions are being considered as “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 21 do not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 21 taken individually or as a whole the additional elements of claim 21 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the recited personal computer/communications device/and mobile phone are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification provide detail to the types of devices that are used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 21 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. collecting data responsive to the set of criteria…, preparing a transmitting to the user a communication, etc.) 
Storing and retrieving information in memory (e.g. establishing a user profile, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 21 do not add anything further than when they are considered individually.
In view of the above, representative claim 21 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Dependent claims 22 – 38 also do not integrate the abstract idea into a practical application.
Notably, claims 22 – 38 recite more complexities descriptive of the abstract idea itself, such as describing the type of data that is collected from a user (e.g. measurements, brands, etc.) such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 22 – 38 are understood to recite at least similar abstract concepts as those discussed regarding claim 21.
Under prong 2 of step 2A, considered both individually and as a whole, claims 22 – 38 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 21, the limitations of claims 22 – 38 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 22 – 38 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 22 – 38 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21, 23-27 and 31 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al., US 20180049498 A1 (hereafter referred to as “Koh”) in view of Kim et al., US 11004133 B1 (hereafter referred to as “Kim”). 
Regarding claim 21, Koh discloses a method for providing a user with a selection of available clothing articles which most closely match a set of criteria provided by the user, the method comprising: displaying to the user an input interface on a screen of the user’s personal computer or communications device, the set of criteria being identified in the display [see 0098 (a shirt design may be viewed as a set of fabrics and cuts for respective parts of the shirt. In this particular case, design 431 is shown as a folded shirt, with the collar and front portion clearly visible. The pocket style and size shown in this figure differ from that shown in FIG. 4A, as embodiments of the present invention may allow manual selection of individual features, and present such selections visually to the user such as shown in FIG. 4B.); see also 0081 (user primary data may be collected through direct user inputs, and/or indirect user data collection. Direct user inputs include, but are not limited to, user upload of past photos containing a preferred style or fabric, user selection of desired styles and fabrics, or the like); see also 0087 (Collectively, the system may then generate one or more sets of features to put together a garment design with a high score indicating a likelihood that the garment design complies to user preferences, and/or are complementary to the user's facial and body traits, where facial and body traits such as eye color and body shape or built may be analyzed from user photos, or determined by direct user input or other means)],
wherein the set of criteria comprises specified measurements of favorite clothing articles possessed and selected by the user, to be input by the user [see 0065 (sizing information is derived from measurements of a reference garment, which may be a preferred clothing item such as a favorite shirt with a very good fit); see also 0151 (garment measurements may be obtained by making use of the fact that individuals often already own a garment that fits them extremely well, and may be used as a reference for making new garments that fits equally well. Such a garment may be referred to as a “reference garment,” “favorite garment,” “best-fit garment” or a “preferred garment.”)] 
collecting the set of criteria input by the user and storing it in a database [see 0080 (user primary data may comprise user data owned by the user, or third-party user data collected and stored by third-party data providers about the user. Such user primary data may be collect from different sources over extended period of time and stored locally in a database internal to the garment design system. Examples of primary data may include but are not limited to photos of the user or garments preferred by the user, user specification of garment category, description of a favorite style, description of preferred features including cuts and fabrics, description of current mood, user social media statuses, social media comments made by the user, social media comments on the user's posts, and any other open ended text description of the user state, preferences, or the desired garment design)];
utilizing the stored set of criteria to establish an individual personalized user fit profile therefrom [see 0137 (embodiments of the present invention provide the user with a uniquely designed garment in accordance to his or her preferences, facial features and body traits, and tailored to his or her body measurements. Garment sizing information may be obtained directly from a user, from a professional tailor, by algorithmic analysis of answers to questions from the user, or algorithmic analysis of user photos showing a reference garment and a scale reference.)
selecting particular ones of the available clothing articles which most closely match the an individual personalized user fit profile [see 0064 (providing methods and systems for customized garment design generation, comprising curating, selecting, customizing, and even designing from scratch a finished garment, with a style or design that has high affinity to the user or customer, that is, matched to the user's preferences and/or body traits or attributes, while also possibly conforming to current fashion trends.); 
and preparing and transmitting to the user a communication identifying the selected matching clothing articles [see 0112 (Clearly the first blue and gold asymmetric-skirted dress with the highest feature set score matches the user's preferences the best, and may be presented as a customized dress design to the user)].
Koh does not disclose comparing the an individual personalized user fit profile to data in a database regarding clothing articles available for sale.
	Kim further teaches comparing the an individual personalized user fit profile to data in a database regarding clothing articles available for sale [see Col 3, Lines 28 – 31 (the user may compare fit characteristics between a garment he or she already owns and a garment offered for sale via a service provider, merchant, intermediary marketplace, etc.)].
One of ordinary skill in the art would have recognized that the known technique of Kim would have been applicable to the invention of Koh as they both all common functionality and purpose - namely in providing garment recommendation based on fit profiles created by utilizing garment measurements. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of comparing individual profiles and stored article information to articles available for sale (as taught by Kim) to the customized garment design system disclosed by Koh because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kim to the invention of Koh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Kim to the teachings of Koh would have been obvious to one of ordinary skill in the art because the system of Kim shows a predictable improvement to the systems when it utilizes fit characteristics to provide accurate information to help consumers select garments that are a correct size and fit consistent with consumer preferences [see Col 2, Lines 20 – 26]. 

Regarding claim 23, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a measurement from an armpit seam across an upper arm area of a clothing article [see Fig. 14 below, Element 1448 and 0157 (right bicep measurement line 1448)]. 

    PNG
    media_image1.png
    464
    712
    media_image1.png
    Greyscale


Regarding claim 24, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a distance measurement from an armpit seam to a second armpit seam on a clothing article [see Fig. 14 below, Element 1434 and 0157 (chest measurement line 1434)]



    PNG
    media_image2.png
    464
    712
    media_image2.png
    Greyscale




Regarding claim 25, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a bottom hem width measurement [see Fig. 23 below, Element 2348 and 0197 (bottom hem measurement line 2348)]

    PNG
    media_image3.png
    441
    327
    media_image3.png
    Greyscale






Regarding claim 26, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a shoulder to bottom hem front measurement [see Fig. 15, Element 1540 and 0166 (length measurement line 1540); Examiner notes that the hem illustrated in the image is being interpreted as the front hem].

    PNG
    media_image4.png
    498
    800
    media_image4.png
    Greyscale






Regarding claim 27, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a shoulder to bottom hem back measurement [see Fig. 14 below, Element 1440]

    PNG
    media_image5.png
    464
    712
    media_image5.png
    Greyscale









Regarding claim 31, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a specific measurement across a widest part of a leg opening [see Fig. 18 below, Element 1886 and 0192 (pant leg width at bottom seam 1886)].

    PNG
    media_image6.png
    446
    278
    media_image6.png
    Greyscale


Regarding claim 32, the combination of Koh and Kim teaches the method as recited in claim 21. Koh does not explicitly disclose collecting data from market sources concerning clothing articles available for sale to populate the database regarding clothing,
However, Kim further teaches and further comprising collecting data from market sources concerning clothing articles available for sale to populate the database regarding clothing articles available for sale [see Col 6, Lines 36 – 41 (The data collection module may also receive data); see also Col 5, Lines 40 – 51 (merchants and/or intermediary marketplaces may incorporate fit characteristics into their product description, labels, marketing materials, etc. In some examples, where the service provider offers product on behalf of the merchants may use the fit characteristics when they list their products with the service provider); Examiner notes that by using the fit characteristics from the merchants and including them in their own listings the system effectively stores clothing article information in a database associated with sale items]. 
This combination would have been obvious for at least similar reasons discussed above.


Regarding claim 33, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein specified measurements of clothing articles include a specific measurement across a widest part of a thigh area [see Fig. 18 below, Elements 1846, 1856 and 0192 (pant leg width at crotch 1846, pant leg width at thigh 1856)]. 

    PNG
    media_image7.png
    446
    303
    media_image7.png
    Greyscale


Regarding claim 34, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein the specified measurements of clothing articles include a specific measurement across a widest part of a knee area [see Fig 18 below, Element 1865 and 0192 (pant leg width at knee 1865)]. 

    PNG
    media_image8.png
    446
    278
    media_image8.png
    Greyscale


Regarding claim 35, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein the specified measurements of clothing articles comprise a specific measurement across a widest part of a neck area [see 0166 (collar measurements line indicates measurements of the collar); see also 0189  (measurements for long sleeve shirt include “collar” in inches) Examiner notes that the collar is interpreted as the widest part of the neck area as the collar of a shirt would sit around the neck and such would determine the size measurement]. 


Regarding claim 36, the combination of Koh and Kim teaches the method as recited in claim 21. Koh further discloses wherein the specified measurements of clothing articles comprise a specific measurement for a neckline depth/placement of a first button closure on a jacket [see Fig. 22, Element 0226 (collar measurement line); see also 0196 (Curved line measurement tool 1420 is used to create collar measurement line 1426)]. 


Regarding claim 37, the combination of Koh and Kim teaches the method as recited in claim 21. Koh does not explicitly disclose and further comprising a step of creating a Brand Index comprising specified sizes corresponding to the specified measurements of favorite clothing articles input by the user for future reference by the user.
However, Kim teaches further comprising a step of creating a Brand Index comprising specified sizes corresponding to the specified measurements of favorite clothing articles input by the user for future reference by the user [see Col 10, Lines 28 – 45 (The database 126 may store at least some data including data associated with user profiles, user 106 information, measurements associated with the garments, feedback data associated with garments, fit characteristics (e.g., scores) associated with the garments, etc. User profile(s) 202 may be associated with garments that the user 106 associated with the user profile has indicated as favorite garments and the database 126 may store data associated with the favorite garments) see also Col 4, Lines 1 – 9 (A user may search for jeans with more stretch than the brands she generally buys but that otherwise have similar fit characteristics to the jeans that she usually buys. For instance, she could select a brand of jeans that she usually purchases and indicate that she would like a new pair to have more stretch. Techniques described herein may leverage the scores representative of a stretch fit characteristic to recommend new jeans that have a similar fit to the brands of jeans the user usually purchases but that have more stretch); Examiner notes that by indicating a preference for certain brands, or tracking purchase information associated with items and their brands, it is interpreted that the system stored brand information and size associated information in order to utilize the measurements for reference; see also Col 14, Lines 52 – 67]. 
This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 38, the combination of Koh and Kim teaches the method as recited in claim 21. Koh does not explicitly disclose wherein the data in the database regarding clothing articles available for sale also comprises specified measurements of clothing articles available for sale. 
However, Kim further teaches wherein the data in the database regarding clothing articles available for sale also comprises specified measurements of clothing articles available for sale [see Col 4, Lines 51 - 56 (the service provider may access data associated with a plurality of garments. In at least one example, the service provider may receive measurements associated with individual garments, characteristics associated with the garments, etc.)].
This combination would have been obvious for at least similar reasons discussed above.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al., US 20180049498 A1 (hereafter referred to as “Koh”) in view of Kim et al., US 11004133 B1 (hereafter referred to as “Kim”) and further in view of Desmarais et al., US 10332179 B2 (hereafter referred to as “Desmarais”).
Regarding claim 22, the combination of Koh and Kim teaches the method as recited in claim 21. Koh does not explicitly disclose wherein the communication is transmitted to the user by push notifications through a mobile phone application, text, email, or via an alert message on a website account, such that the selected matching clothing articles are displayed on a screen of the user’s personal computer or communications device. Kim further teaches wherein the communication is transmitted to the user through a mobile phone application, text, email, or via an alert message on a website account, such that the selected matching clothing articles are displayed on a screen of the user’s personal computer or communications device [see Col 15, Lines 46 – 55 (the presentation module may cause a user interface to be presented to users utilizing any communication channel such as e-mail message, a text message, etc.)].
One of ordinary skill in the art  before the effective filing date of the invention would have recognized that applying the known technique of sending out communications such as emails and texts messages would have been a known technique yielding predictable and improved results, specifically, by providing shoppers with more and better information than is traditionally available on garment tags or product listings available to shoppers in brick-and-mortar retail settings, reducing return rates and increasing conversion rates [see Kim: Col 3, Lines 23 – 47]. 
The combination of Koh and Kim does not explicitly disclose “push notifications”. However, Desmarais is further cited because it teaches recommending fitted clothing and providing notifications to customers, specifically via “push” messages [see Col 11, Lines 27 – 40], As such, the Examiner asserts that Desmarais teaches wherein the communication is transmitted to the user by push notifications through a mobile phone application, text, email, or via an alert message on a website account].
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of pushing notifications to users would have yielded predictable results. It would have been recognized that applying the known technique of Desmarais to the fit and fashion matching systems of Koh and Kim would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to send notification regarding clothing to customers.
Further, it would have been obvious to include the ability to push clothing related information notifications to customers as taught by Desmarais in the systems disclosed by Koh and Kim with the motivation of assisting users in being able to purchase clothing of interest or be aware of new products, availability or various other recommendation related reminders [see Desmarais: Col 11].

Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al., US 20180049498 A1 (hereafter referred to as “Koh”) in view of Kim et al., US 11004133 B1 (hereafter referred to as “Kim”) and further in view of Bratabase-How to measure a bra [see NPL PDF reference, bratabase.com].
Regarding claim 28, the combination of Koh and Kim teaches the method as recited in claim 21. The combination fails to teach or suggest wherein specified measurements of clothing articles include a measurement of a cup height at its widest section.
However, Bratabase teaches wherein specified measurements of clothing articles include a measurement of a cup height at its widest section [see page 6, section Cup Height (Cup Height: measure the curved vertical length from the bottom center up to the cup’s edge)],
	One of ordinary skill in the art would have recognized that the known technique of Bratabase would have been applicable to the inventions of Kim and Koh as they both all common functionality and purpose - namely in determining garment fit measurements. 
The sole difference between the combination of Koh and Kim and the claimed subject matter is that the references cited do not disclose the specific type of measurements such as the cup height, band height, and cup width. Bratabase discloses these measurements specifically. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the measurements types of the additional reference reference(s) for the different types of measurements described in the combination of Koh and Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 29, the combination of Koh and Kim teaches the method as recited in claim 21. The combination fails to teach or suggest wherein specified measurements of clothing articles include a measurement of a cup width at its widest section.
However, Bratabase teaches wherein specified measurements of clothing articles include a measurement of a cup width at its widest section [see page 3, section Cup Width (Cup Width: measurement from top to tip of the cup)].
One of ordinary skill in the art would have recognized that the known technique of Bratabase would have been applicable to the inventions of Kim and Koh as they both all common functionality and purpose - namely in determining garment fit measurements. 
The sole difference between the combination of Koh and Kim and the claimed subject matter is that the references cited do not disclose the specific type of measurements such as the cup height, band height, and cup width. Bratabase discloses these measurements specifically. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the measurements types of the additional reference reference(s) for the different types of measurements described in the combination of Koh and Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 30, the combination of Koh and Kim teaches the method as recited in claim 21. The combination fails to teach or suggest wherein specified measurements of clothing articles include a specific band height measurement.
However, Bratabase wherein specified measurements of clothing articles include a specific band height measurement [see page 5, Section Side Wing Height (side wing height: this measurement refers to the height of the band where it meets the cup)].
One of ordinary skill in the art would have recognized that the known technique of Bratabase would have been applicable to the inventions of Kim and Koh as they both all common functionality and purpose - namely in determining garment fit measurements. 
The sole difference between the combination of Koh and Kim and the claimed subject matter is that the references cited do not disclose the specific type of measurements such as the cup height, band height, and cup width. Bratabase discloses these measurements specifically. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the measurements types of the additional reference reference(s) for the different types of measurements described in the combination of Koh and Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Rejections under 35 U.S.C 112
As noted by the Applicant, the 35 U.S.C. 112 rejections are moot as claims 1 – 20 have been cancelled and new claims were added. 

Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicants remarks have been considered and are fully incorporated herein [see Remarks, pages 12 – 14]. 
Applicant argues that “claims do not recite a mental process (abstract idea) when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations” (emphasis added). The rejection pigeonholes the claimed invention as a mere commercial interaction or marketing and sales activity. However, the invention, particularly as recited in claims 21-38 is not merely a product comparison operation. Claim 21 recites a method requiring steps of identifying to a user specified measurements to be input of favorite clothing articles possessed and selected by the user, collecting the specified measurements input by the user and storing it in a database, utilizing the specified measurements to establish an individual personalized user fit profile therefrom, comparing the an individual personalized user fit profile to data in a database regarding clothing articles available for sale, selecting particular ones of the available clothing articles which most closely match the an individual personalized user fit profile, and preparing and transmitting to the user a communication identifying the selected matching clothing articles. Processing the multiple specified clothing measurements to develop the recited individual personalized user fit profile therefrom, then comparing the developed profile to data in an existing database of similar measurements for clothing available on the market necessarily again requires creating a second profile from the existing database data to compare to the individual personalized user fit profile. Then, once the two created profiles are compared, the best matching available clothing articles must be selected and presented to the user. It has been held that “examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include: ... a claim to a specific data encryption method for computer communication involving a several-step manipulation of data. Synopsys, Inc. v. Mentor Graphics Corp. 120 USPQ2d at 1481 (Fed. Cir. 2016). The present claimed invention similarly involves a several-step manipulation of data, comprising collection of the consumer’s specified measurements of their own clothing, manipulating those measurements to create a unique individual personalized user fit profile, manipulating stored specified measurements data to create an individualized profile that can be utilized to match the individual personalized user fit profile, then matching those profiles and selecting the best fits, again involving data manipulation, from the available matches. Clearly, there is no reasonable way to practically perform such complex and multi- faceted calculations, at multiple levels, in the human mind. It is worth noting Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed Cir. 2016) which states that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” could be abstract under this prong. Clearly, in the present application, unlike in the Electric Power Group case, the data analysis steps are not recited at a high level of generality, and cannot practically be performed in the human mind. Accordingly, the claims are not abstract under Prong 1, and the claims are clearly statutory.”
Examiner respectfully disagrees. It is noted that the claims are directed to ‘Mental Processes’, because the under their broadest reasonable interpretation, the steps of collecting criteria which comprises specified measurements and “storing” them, utilizing the criteria to establish a personalized fit profile, selecting particular clothing articles matching the fit profile, and communicating said matches to a user are all steps that could be performed in the human mind but for the recitation of generic computer components. “With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper” [see Intellectual Ventures I LLC v. Symantec Corp.]. The Examiner concludes that there is nothing in the claims, as written that reflects any specific methodology or utilization of the computing components or their manipulation of data beyond merely collecting it, storing it, comparing it and outputting certain results, as such the computing components are being interpreted as merely a tool to perform the abstract process claimed. 

Applicant further argues that “the recited method results in a vastly improved method for presenting consumers with their best matches for clothing available for sale in the marketplace, by utilizing specific measurements of existing wardrobe items they select as favorites to develop a fit profile that may be compared to existing clothing measurement data to develop a selection of suitable clothing items and brands which is then presented to the user. The elements of utilizing specific measurements of existing clothing, rather than simply relying on manufacturer sizing data, provide this improved result for the unique improved methods claimed in the application. For at least the foregoing reasons, then, the claims are statutory under both Prongs 1 and 2 of 35 U.S.C. 101.”.
	Examiner respectfully disagrees. First it is noted that improving the presentation of best matches for clothing available for sale in a marketplace to consumers is an improvement to abstract idea of information presentation and suggestions, not to technical environments. Identifying suitable clothing items based on specific data which in this case is garment measurement is not a technical field, it’s an abstract procedure which utilizes data collection and analysis steps to provide a result to a user. These steps can be performed by various generic machines, and any associated improvement to the identification and presentation of such information. Any improvements are manifested only in the procedure itself, not within the computer. The Examiner asserts that while the instant application may provide an improved method presenting consumers with their best matches for clothing available for sale in the marketplace this potential improvement is not an improvement to technology, but rather an improvement to a commercial activity. Examiner further asserts that Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” In other words, while the claims may be providing a better system and process for presenting consumers with their best matches for clothing available for sale in the marketplace, the claimed invention is not providing the type of improvement required to demonstrate integration into a practical application. In view of the discussion above, the Examiner asserts that the claims do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself.

Rejections under 35 U.S.C 102
Regarding the 35 U.S.C. 102 rejections of claims 1 – 5, 7 – 9, 12, 14 – 16, and 19 – 20, Applicant’s arguments are moot given that all the previously rejected claims have been cancelled and the application has been amended to include new claims 21 – 38. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.

Rejections under 35 U.S.C 103
Regarding the 35 U.S.C. 103 rejections of claims 6, 13, and 17, Applicant’s arguments are moot given that all the previously rejected claims have been cancelled and the application has been amended to include new claims 21 – 38. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625